Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Nagata et al. (USP 7,284,752), discloses at least a sheet post-processing device comprising: a processing tray (581); a post-processing mechanism (585); a discharge roller pair (587); a loading tray (59); a tray lifting-lowering drive portion (see figures); and a discharge drive portion (C8/L28-35); and a control portion which controls the discharge drive portion such that a sheet bundle is discharged via the discharge roller pair under a condition if the number of sheets in the bundle is less than a predetermined number and under a condition if the number of sheets in the bundle is greater than a predetermined number (C13/L24-36, C19/L44-61); however, does not fairly disclose alone or in combination, at least a sheet holding member, a sheet holding drive portion, or “in a case where a number A of sheets included in the sheet bundle loaded on the processing tray is smaller than a predetermined number A1, the control portion discharges the sheet bundle onto the loading tray by using the discharge roller pair, with the loading tray arranged at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        3/5/2021